Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's amendments/remarks have  been entered.
Claims 1-20 remained pending.
The claimed computer program product cited in the independent claims as previously stated in the last office action (emphasis added) per Applicant’s disclosure page 10, [0038] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, is interpreted as a non-transitory program product.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a computer program product which has n-gram vectors comprising word embeddings of n-grams are determined in a document. A document vector comprising word embeddings of the document is determined. A label comprising a text classification of the document is received from the text classifier program. A label vector comprising word embeddings of the label is determined. The document vector and the label vector are used the n-gram vectors to determine n-grams that explain the text classification of the text classifier program, illustrated in the independent claims 1, and 11, and 16.

       Furthermore, claims 1-20 are found to be allowable for at least reasons stated in applicant remarks/arguments of 04/21/2022 and those reasons cited in the conducted interview of 04/14/2022.                                                                                                           

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
07/05/2022